DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

2.	Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 2018/03/02. It is noted, however, that applicant has not filed a certified copy of the CN201810175902.7 application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1-2 and 5-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jung et al. (US Patent/PGPub. No. 20160209949).


Regarding Claim 1, Jung et al. teach a touch panel ([0051], FIG. 1, i.e. touch panel), comprising:
a substrate ([0056], FIG. 2-3, i.e. substrate 100) having a display area ([0053], FIG. 1, i.e. display area DA) and a peripheral area ([0053], FIG. 1, i.e. peripheral area PA);
a peripheral circuit ([0051], FIG. 1, i.e. display controller 20/touch controller 30) disposed in (FIG. 1, i.e. as shown by the figure(s)) the peripheral area, wherein the peripheral circuit (i.e. please see above citation(s)) comprises at least one bonding pad made of a metal layer ([0073], FIG. 2-4, i.e. wiring electrode 500); and
a plurality of touch sensing electrodes ([0052], FIG. 1, i.e. touch sensor) in ([0052], FIG. 1, i.e. in-cell type) the display area (i.e. please see above citation(s)), wherein the plurality of touch sensing electrodes is made of a metal nanowire layer ([0057], FIG. 2-3, i.e. first conductive layer 200 … silver nano wire), a film layer ([0057], FIG. 2-3, i.e. photosensitive insulating layer 150) disposed on (FIG. 2-3, i.e. as shown by the figure(s)) the metal nanowire layer (i.e. please see above citation(s)), and a negative-type photosensitive layer disposed ([0064]-[0065], FIG. 2-3, i.e. second conductive layer 300 … negative type) on the film layer, wherein the plurality of touch sensing electrodes (i.e. please see above citation(s)) is electrically connected to ([0066], FIG. 1 & 4, i.e. connected) the peripheral circuit (i.e. please see above citation(s)).

Regarding Claim 2, Jung et al. teach the touch panel of claim 1, wherein the metal nanowire layer (i.e. please see above citation(s)) comprises a plurality of metal nanowires ([0057], FIG. 2-3, i.e. first conductive layer 200 … silver nano wire) embedded in (FIG. 3D, i.e. as shown by the figure(s)) the film layer (i.e. please see above citation(s)).

Regarding Claim 5, Jung et al. teach the touch panel of claim 1, wherein the metal nanowire layer and the peripheral circuit (i.e. please see above citation(s)) form a connection structure at an interface ([0051], FIG. 1, i.e. 20/30 <=> 10 as shown by the figure(s)) of the display area and the peripheral area (i.e. please see above citation(s)).

 6, Jung et al. teach the touch panel of claim 1, wherein-the metal nanowire layer protrudes from (FIG. 2-4, i.e. left side of 200, as shown by the figure(s)) the display area to the peripheral area, such that one end ([0066], FIG. 2-4, i.e. left side of 200) of the metal nanowire layer climbs on and contacts (FIG. 2-4, i.e. left side of 200, as shown by the figure(s)) the peripheral circuit (i.e. please see above citation(s))

Regarding Claim 7, Jung et al. teach the touch panel of claim 1, wherein the plurality of touch sensing electrodes (i.e. please see above citation(s)) comprises a first electrode ([0062], FIG. 2-3, i.e. first conductive layer 200) and a second electrode ([0062], FIG. 2-3, i.e. second conductive layer 300), and a non-conductive region ([0062], FIG. 2-3, i.e. photosensitive insulating layer 150) is formed between (FIG. 2-4, i.e. as shown by the figure(s)) the first electrode and the second electrode (i.e. please see above citation(s)).

 8, Jung et al. teach the touch panel of claim 7, wherein the non-conductive region (i.e. please see above citation(s)) is a gap ([0062], FIG. 2-3, i.e. 150’s thickness), or the non-conductive region comprises the metal nanowires having a concentration lower than a percolation threshold (i.e. alternative limitation(s)).

Regarding Claim 9, Jung et al. teach the touch panel of claim 1, wherein the peripheral circuit (i.e. please see above citation(s)) comprises a first peripheral electrode ([0051], FIG. 1, i.e. connection between 20 to 10) and a second peripheral electrode ([0051], FIG. 1, i.e. connection between 30 to 10), and a non-conductive region ([0062], FIG. 2-3, i.e. photosensitive insulating layer 150) is formed between (FIG. 1 & 4, i.e. as shown by the figure(s)) the first peripheral electrode and the second peripheral electrode (i.e. please see above citation(s)).

Regarding Claim 10, the touch panel of claim 9, wherein the non-conductive region (i.e. please see above citation(s)) is a gap ([0062], FIG. 2-3, i.e. 150’s thickness), or the non-conductive region comprises the metal nanowires having a concentration lower than a percolation threshold (i.e. alternative limitation(s)).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US Patent/PGPub. No. 20160209949) in view of YU et al. (US Patent/PGPub. No. 20170344152).

Regarding Claim 4, Jung et al. teach the touch panel of claim 1.
However, Jung et al. do not explicitly teach a thickness of the film layer ranges from about 200 nm to 400 nm.
In the same field of endeavor, YU et al. teach
a thickness of the film layer ([0044], [0072], FIG. 1, i.e. separation layer) ranges from about 200 nm to 400 nm ([0044], [0072], FIG. 1, i.e. 50 to 500 nm).
It would have been obvious to a person having ordinary skill in the art at the time the invention’s effective date was filed to modify Jung et al. teaching of touch display device comprising a film layer with YU et al. teaching of touch display device comprising a specific thickness film layer to effectively manufacture a touch display at a specific thickness (YU et al.’s [0035]-[0044]).


Allowable Subject Matter

5.	Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

6.	The following is an examiner’s statement of reasons for allowance:

Jung et al. (US Patent/PGPub. No. 20160209949) teach a touch panel for a display device and a method of manufacturing the same are disclosed. In one aspect, the method includes forming a photosensitive insulating layer over a substrate and forming a first conductive layer over the photosensitive insulating layer. The method 

YU et al. (US Patent/PGPub. No. 20170344152) teach a film touch sensor in which a separation layer is formed on a carrier substrate prior to the formation procedures of the touch sensor, and a method of preparing the film touch sensor. The film touch sensor according to the present invention comprises a separation layer; an electrode pattern layer formed on the separation layer and comprising a sensing electrode and a pad electrode formed at one end of the sensing electrode; and an insulation layer formed on the electrode pattern layer and used as a base film layer.

The subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The subject matter not found was a touch device including

“…a photosensitivity of the negative-type photosensitive layer is greater than a photosensitivity of the film layer.” in combination with the other elements (or steps) of the device or apparatus and method recited in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH TANG LAM whose telephone number is (571) 270-3704. The examiner can normally be reached Monday to Friday 8:00 AM to 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINH T LAM/Primary Examiner, Art Unit 2628